Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 17, 2007 THE MILLS CORPORATION THE MILLS LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) Delaware 1-12994 52-1802283 Delaware 000-50694 52-1873369 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation) Identification Number) 5425 Wisconsin Avenue, Suite 500 Chevy Chase, MD (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: 301-968-6000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x
